66 N.Y.2d 677 (1985)
Kenneth H. Loughry, Respondent-Appellant,
v.
Lincoln First Bank, N. A., Defendant, and Robert Lee et al., Appellants-Respondents.
Court of Appeals of the State of New York.
Submitted July 22, 1985.
Decided October 10, 1985.
Motion by defendants Lee and Dovidio for leave to appeal denied.
Cross motion by plaintiff for leave to appeal as to the reduction of the verdict in his favor dismissed upon the ground that he is not aggrieved by the reduction which he stipulated to accept (Dudley v Perkins, 235 N.Y. 448, 457).